Order entered January 26, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                              No. 05-20-00290-CR
                              No. 05-20-00292-CR

                     JAMES ARNAZ RANDLE, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee

              On Appeal from the 203rd Judicial District Court
                           Dallas County, Texas
             Trial Court Cause Nos. F17-30614-P & F17-30615-P

                                     ORDER

      The reporter’s record was filed on May 19, 2020. On January 21, 2021, a

corrected volume 6 with proper bookmarks was filed. We STRIKE volume 6 of

the reporter’s record filed on May 19, 2020.

                                               /s/   LANA MYERS
                                                     JUSTICE